Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Step 301 should be labelled as - - provide user intent data for software development project - - as identified in the Specification at [0037.]  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: project management engine 240 is referenced at [0029] and Fig. 2.  However, it is incorrectly labelled project manager 260 at [0034 and 0035.]  (Component 260 is the Inventory database.)  

The disclosure is objected to because of the following informalities: user intent data is introduced at [0011]; however, it is called out as user intent at [0030, 0032, 0033, and 0037.]  The former term - user intent data would imply information stored in the system.  This would be different from the latter term - user intent -, which could be interpreted as the goal of a person.  Keeping consistent nomenclature would assist in a better understanding of the inventive concept.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a project builder configured to build an enterprise-level software development 
project” in claim 1; 
“a project management engine configure to enable a user to manage the software 
development project” in claim 1;
“the project builder further configured to determine IT environment data, and to 
retrieve the relevant IT environment data in claim 3;
“the project manager further configured to automatically maintain one or more 
project statuses in claim 4; and,
“the project manager further configured to generate project reports in claim 6. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a project builder configured to build an enterprise-level software development project”, in claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Mainly, the Specification merely states the retrieval of user intent and IT environment data without clearly providing a thorough explanation of what this data is and how it is used together in order to define a project.  In essence, an algorithm used to build a project is missing.  Applicant does allude to an algorithm, at [0037], but this contains no useful information that would explain how a project is built.  Examiner notes that Figure 3 illustrates this algorithm, however Figure 3 is merely a repeat of claim language, that is, provide data and build a project.  Hence, this circular explanation fails to disclose enough structure necessary to build a project.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “the project builder further configured to determine relevant IT environment data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification.  In particular, it is not clear what would make IT data ‘relevant’ to the user data and no algorithm is provided and how the determination is accomplished.  Several examples of tools and resources are provided, but no relevancy among the plurality of information available is explained.  Thus, Examiner questions what data is relevant and why?   As a result, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 3 and 10 recite the limitation "the user intent".  There is insufficient antecedent basis for this limitation in the claims.  Claim 3 depends to claim 1 and claim 10 depends to claim 8.  However, both claim 1 and claim 8 reference “user intent data”, not “user intent”.  As explained above, usage of the claim “user intent” could be interpreted to mean the purposeful goal of a person.  This would be different than the assumed interpretation of “user intent data”, which would be information stored or accessed within the system recited.  
Claim 10 could be further shown to have insufficient antecedent basis for this limitation within the claim.  

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite the limitation "project manager".  There is insufficient antecedent basis for this limitation in the claims.  Claims 4 and 6 depend to claim 1 and claim 13 depends to claim 8.  However, both claim 1 and claim 8 reference “project management engine”, not a “project manager”.  Similar to the rejection explained above, these two terms could be interpreted to mean vastly different concepts.   Keeping consistent nomenclature would assist in a better understanding of the inventive concept.  Nevertheless, Examiner has interpreted a “project manager” in these claims to be Specification and Fig. 2 in order to advance prosecution.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, as described above, the disclosure does not provide adequate structure to perform the claimed function of “a project builder configured to build an enterprise-level software development project”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Regarding claim 3, as described above, the disclosure does not provide adequate structure to perform the claimed function of “the project builder further configured to determine relevant IT environment data”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.  
	For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
	For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of managing projects for an organization. They aptly describe the activities occurring in many IT departments when developing projects.  These can be classified as sales 

	Claim 8, which is illustrative of claim 1, defines the abstract idea by the elements of:
 a method for enterprise-level software project management, the method comprising: retrieving user intent data and IT environment data; 
building, an enterprise-level software development project based on the retrieved user intent data and IT environment data, wherein the software development projects includes a multi-tier hierarchy that provides hierarchal linking between a plurality of project tiers of the software development project; and,
managing, the software development project, wherein management of the software development project is based on the multi-tier hierarchy.
	These claims describe actions typically performed by an individual who leads an IT software development group for an organization.  These are descriptive of sales activities or behaviors; therefore, they recite certain methods of organizing human activity, and are an abstract idea.  
	For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: 
a system inventory database coupled to one or more enterprise IT systems configured for enterprise-level software development; 
a project builder; 
a project management engine; and,
an interactive dashboard.
These additional elements simply instruct one to practice the abstract idea of sales activities (commercial interaction) and the mental process abstract idea utilizing IT systems, a project builder, a project management engine, and, an interactive dashboard to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). Examiner notes that a project builder is assumed to be the project management engine 240 as defined in Fig. 2 and described in the Specification as “a plurality of computers and/or computing devices, such as, network computer 110, server computer 120, and storage device 130”, at [0020.]  These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.
Dependent claims 2 – 7 and 9 – 14 contain further embellishments to the same abstract idea found in claim 8.  Recitations to several levels, data, hierarchies, and control 
In addition, claims 3, 4, 6, 10, 11, and 13, further recite the project builder and project manager, which is generally linking the use of the abstract idea to a particular technological environment and does not indicate integration into a practical application under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f). 

Therefore, for the reasons cited above, claims 1 – 14 are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jahagirdar (US20150254597), hereinafter, Jahagirdar,  in view of Nagar (US 8,738,414), hereinafter, Nagar.

system 400 includes a project management application 402 and a plurality of modules or engines 404-408. With reference to FIG. 1, the application 402 and the engines 404-408 may be stored in the memory 122, and executed by the processor 120 of the project management server 104. The project management system 400 also includes a database 412, which may be similar to the one or more databases 108 in FIG. 1.  See [0046 and Fig. 4.]
Jahagirdar next describes building a software development project when describing the method that can be implemented to plan and manage a project.  See [0035 and Fig. 2.]  Jahagirdar adds “  a software project may be created by defining the various phases of the software project such as a software design phase, a software development phase, a software testing phase, etc.”, at [0036.]   
Jahagirdar’s system uses data analogous to user intent data and IT environment data when further detailing the databases and information therein: “the database 412 includes data used to create or configure a project such as project phase data 414A, project deliverable data 414B, project template data 414C, and external template data 414D. Further, the database 412 includes data used to execute and monitor a project such as project time data 416A, project status data 416B, and risks and issues data 416C. Still further, the database 412 includes data used to perform project portfolio planning and management such as project evaluation data 418A and project resource data 418B.”  See [0047.]  This method and system also has a “project template data 414C specifies software development projects, etc.), while the customized project, phase, and deliverable templates are created using various user-defined templates. In addition, each project template may include a set of recommended project phases and deliverables (e.g., a set of recommended phase and deliverable templates).”  See [0053.]   In addition, “all of these user-entered data may be stored as part of the project time data 416A in the database 412.”  See [0060.]  Lastly, “the portfolio management engine 408 can execute the resource utilization module 408C and retrieve the project resource data 418B in the database 412 to perform resource management. The project resource data 418B may specify information regarding personnel, equipment, facilities, etc.”  See [0113.]  Thus, Jahagirdar is utilizing the same type of data (user intent and IT environment) as disclosed in the present application at [0030-0031.]  
Jahagirdar now describes managing the project including an interactive dashboard.  This system “also performs project portfolio management by evaluating individual projects based on various business valuation criteria to correlate the impact of the individual projects to the strategic goals of the business.”  See [Abstract.]  Generally, “the project management server 104 is configured to perform various functions associated with project planning and management”, at [0034]; and, “The database 412 includes data and information necessary for performing the functions of the project management system 400, including project creation, project execution, project monitoring, project resource utilization, portfolio planning and management, etc.”, at management application 402, via the workspaces 420, to create new projects.”  See [0049, 0058 and Fig. 8.]  See also [0025 and Fig. 9] for “an example workspace generated by the project management system shown in FIG. 4 to plan, execute, monitor and manage a project.”
	Not disclosed by Jahagirdar is wherein the software development projects includes a multi-tier hierarchy that provides hierarchal linking between a plurality of project tiers of the software development project.
	However, Nagar discloses a method and system for program and project management with emphasis on project level and above in a hierarchy structure.  Nagar provides “a system to create structure of multiple tiers of nested nodes that will enable management of mega program, program and project level initiatives.”  See [Colum 3, Line 36.]  Nagar adds, “the invention enables any node in the hierarchy to be interlinked with another other node, creating a linked dependency relationship, and enables real-time access to its information including progress…”, at [Column 4, Line 5.] “Status Reports can be invoked and linked to every node, and the invention enables the information to be summarized at each level as it is propagated upwards in the hierarchy automatically or manually through controls.”  See [Column 4, Line 36.]  See also [Fig. 1], which “illustrates an embodiment of the invention to enable management of a variety of organizational, business, operational, and administrative needs and the flow of information in the hierarchy.”  See also [Column 5, Line 32.]  
	Nagar’s method and system “allows the creation of multi-tier hierarchical program structures” and “the top node type will model one or more nesting layers of mega-programs, each mega-program can have one or more nesting layers of programs below it, and each program can have one or more nesting layers of projects below it. The middle node type will model one or more nesting layers of activity groups that are nested under a project node from any layer of a project node. The bottom node type will model one or more nesting layers of tasks that are nested under an activity group node from any layer of activity group”, at [Column 7, Lines 26-43.]  Thus, Nagar was suggesting the different hierarchical listing of a project structure and different information required at each level.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break down the different tiers and hierarchy as per the method of Nagar within the system and method of Jahagirdar for (software) project management because this adds the obvious next level of review (management) capabilities.  It provides flexibility of real-time review and disseminates information to the user (level) who needs it most.  It also provides enterprise-wide access and utilization of common data, as Nagar’s megaprojects reflect an enterprise-level project as desired in the instant application.

	Regarding claims 2 and 9, the combination of Jahagirdar and Nagar discloses all the limitations of claims 1 and 8, above.  
Not disclosed by Jahagirdar is project tiers include: business level, portfolio level, program level, project level, work breakdown structure (WBS) level, activity level and resource level tiers.
However, Nagar discloses several project tiers as detailed for claim 1 above and adds analogous nomenclature to label these tiers.  Nagar details “a system to create multiple tiers of nested nodes that will enable management of mega program, program and project level initiatives.”  See [Colum 3, Line 36.]  Nagar utilizes several labels as identified in the instant application, particularly in [Fig. 1.]  These include activity, program, project, and activity.  Examiner notes that the labels, as identified in the instant application, are non-functional descriptive language used to identify a level or tier.  As Nagar also used the same (and similar) terms to identify the different levels as described in the instant application, the concept of naming a level is considered to be disclosed by Nagar.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to label the different levels as per the method of Nagar within the system and method of Jahagirdar for (software) project management because this adds the necessary delineation of different facets of the project.  A hierarchal structure needs differing labels in order to identify the different levels one would be investigating.  The instant application realized this need for different names for these disparate tiers, and thus, formulated different labels.  So has Nagar.  

Regarding claims 4, 5, 11, 12, the combination of Jahagirdar and Nagar discloses all the limitations of claims 1 and 8, above.  Jahagirdar further discloses maintaining project statuses and metrics when detailing how the system tracks and displays current status of each deliverable in the project.  See [0012, 0014, 0019 and Fig 3.]  See also [0028 and Figs 12A-12C] for “high-level status of projects.”  Jahagirdar’s method “also communicates the progress being made and the current status of the project to the users”, at [0041.]  Noting that metrics as described in the present application at [0034] are also disclosed by Jahagirdar.  “More particularly, the project management system metrics associated with the project.”  See [0013.]  Examples include “the deadlines for a project or independent tasks, how much time or work has already been spent on the project or tasks, the current status of the project or tasks, as well as other key metrics related to the execution and completion of the project or tasks”, at [0080], and “Other parameters or metrics associated with each assignment are shown in an ETC column 1120, a projected end date column 1122, a budget to EAC variance column 1124, a planned start date (or assigned on) column 1126, and a planned end date (or due date) column 1128, respectively”, at [0085.]  

Regarding claims 6 and 13, the combination of Jahagirdar and Nagar discloses all the limitations of claims 1 and 8, above.  Jahagirdar further discloses project reports and hierarchal reporting when detailing the “workspace generated by the project management system shown in FIG. 4 to manage a project portfolio.”  See [0030 and Fig. 14.]  “The method 200 can use this analysis to enable certain users (e.g., portfolio managers or business leaders) to approve proposed projects as well as select the appropriate projects to invest. The method 200 can also use this analysis to rank projects in terms of business impact. In doing so, the portfolio managers or business leaders can quickly review and link the value and alignment of individual projects to the objectives or goals of a business or organization. Additionally, as part of the portfolio planning and management, the method 200 can perform analysis on project resource utilization to determine how resources (e.g., workers) are being allocated and managed.”  See [0043.]  
 users can further interact with the application 402, via the workspaces 420, to perform portfolio planning and management. To carry out this function, the application 402 executes a portfolio management engine 408, which includes a project evaluation module 408A, a financial analysis module 408B, and a resource utilization module 408C.”  See [0101.]  In addition, “project portfolio planning and management generally involves analyzing and organizing a group of active and/or proposed projects. In an implementation, the portfolio management engine 408 executes the project evaluation module 408A to analyze proposed and/or active projects based on various business valuation criteria.”  See [0102.]  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bharthulwar (US20170083290 and US20180210709) discloses software application development.  Candito (US20170317898) has a collaborative network-based graphical progress management platform for providing data monitoring.  Catalano (US2014021218) describes systems and methods for providing ranked .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687